MEMORANDUM **
John L. Corrigan appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that his civil rights were violated when he was cited for traffic offenses. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment and may affirm on any basis supported in the record. Enlow v. SalemKeizer Yellow Cab Co., Inc., 389 F.3d 802, 811 (9th Cir.2004). We affirm.
The district court did not err when it granted summary judgment because Corrigan failed to set forth specific facts showing that there is a genuine issue for trial, as required by Fed.R.Civ.P. 56(c). See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.1987). To the extent Corrigan contends that the district court should have granted a continuance and permitted him to conduct discovery, the district court did not err because Corrigan did not “show that additional discovery would uncover specific facts which would preclude summary judgment.” Maljack Prods., Inc. v. Good-Times Home Video Corp., 81 F.3d 881, 888 (9th Cir.1996).
The district court did not abuse its discretion when it denied Corrigan’s motion to reconsider because Corrigan did not present the district court with “newly discovered evidence” or show that the district court “committed clear error or [that] the initial decision was manifestly unjust.” School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1258, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.